



COURT OF APPEAL FOR ONTARIO

CITATION: Parsaei v. Toronto (Police Services Board), 2017
    ONCA 523

DATE: 20170623

DOCKET: C61940

Blair, MacFarland and Hourigan JJ.A.

BETWEEN

Rafat Parsaei

Plaintiff

(Appellant)

and

Toronto Police Services Board and Andrew
    MacPhail

Defendants

(Respondents)

James C. Morton, for the Appellant

Rebecca L. Bush and Kathryn Shani, for the Respondents

Heard: June 15, 2017

On appeal from the order of Justice E.M. Stewart of the Superior
    Court of Justice, dated March 24, 2016, with reasons reported at 2016 ONSC 1013.

COSTS ENDORSEMENT

[1]

In accordance with the agreement of counsel, the respondents are
    entitled to their costs of the appeal, fixed in the amount of $10,000, all
    inclusive.

R.A. Blair J.A.

J. MacFarland
    J.A.

C.W. Hourigan J.A.


